Citation Nr: 0608855	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-20 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for lumbar 
spine disability, currently evaluated as 60 percent disabling 
for lumbar fusion, L5-S1, and as 20 percent disabling for 
radiculopathy of the left leg and foot, to include 
entitlement to an extraschedular evaluation.


INTRODUCTION

The veteran had active military service from March 1978 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, which, in pertinent part, denied a 
disability rating greater than 60 percent for the veteran's 
residuals of lumbar fusion, L5-S1, with radiculopathy.  
During the course of the appeal, an August 2005 decision 
granted a separate 20 percent rating for radiculopathy of the 
left leg and foot.  Although the veteran has not disagreed 
with that rating, her claim for an increase can reasonably be 
interpreted as requesting higher ratings for any and all 
manifestations of her service-connected disability.  
Moreover, as discussed below, analysis of her claim must 
include a discussion of the rating to be assigned any 
neurological disability, since this is mandated by VA's 
Rating Schedule.  It is for these reasons that the Board has 
recharacterized the issue on appeal as shown above.  This 
does not prejudice the veteran since it actually provides her 
more of a review than the issue she initially appealed.

Also, by her statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for her low back disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.  

The September 2003 rating decision also assigned a temporary 
100 percent rating for the veteran's back disability pursuant 
to 38 C.F.R. § 4.30 based on the need for convalescence 
following surgery.  She perfected her appeal in June 2004, 
arguing that the 100 percent rating should have been extended 
until she returned to work on April 1, 2003.  Subsequently, a 
September 2004 rating decision granted such an extension, 
with a 100 percent rating assigned from the date of her 
surgery on January 7, 2003, until she returned to work on 
April 1, 2003.  This is considered to be a full grant of the 
benefit being sought on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993) (a claimant may limit a claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum disability rating allowed by law).  
Therefore, the Board will not address this issue any further.




FINDINGS OF FACT

1.  The veteran does not have ankylosis of the lumbar spine 
nor fracture residuals.

2.  The veteran can flex her spine to 40 degrees, and she has 
mild-to-moderate weakness and decreased sensation of the left 
lower extremity.

3.  The veteran's low back disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 
percent for lumbar fusion, L5-S1, and higher than 20 percent 
for radiculopathy of the left leg and foot are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2003) and 5243 (2005); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5286 (2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
lumbar spine disorder.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has been evaluated as 60 percent disabled for her 
lumbar spine disorder since her separation from service in 
July 1992.  She argues that the condition is much worse now, 
and since she had to have additional surgery in January 2003, 
a higher rating is warranted.

Schedular Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the lumbar spine and left knee 
disabilities in this case, the primary concern is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran filed this claim for an increase in June 2003.  
Since then, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2002), including the 
rating criteria for evaluating disabilities of the lumbar 
spine.  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  There is no prohibition 
on  applying a prior regulation to the period on or after the 
effective date of a new regulation.  Thus, the rule that the 
veteran is entitled to the most favorable of the versions of 
a regulation that was revised during an appeal allows 
application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or 
after the effective dates of the new regulations.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 
308 (1991).
 
In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim. Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Under the regulations in effect prior to September 26, 2003, 
the veteran was already receiving the maximum 60 percent 
disability rating for disc disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The only diagnostic codes in 
effect at that time providing a higher rating were Diagnostic 
Code 5285 for residuals of vertebra fracture and Diagnostic 
Code 5286 for complete ankylosis of the spine.  However, the 
veteran's disability is not the result of fractured vertebra, 
nor is her spine completely ankylosed (that is - immobile).  
The severity of her disability did not approach that normally 
associated with a 100 percent rating for residuals of 
fractured vertebra.  She was not bedridden nor required to 
wear leg braces.  

As of September 26, 2003, the Diagnostic Code for rating disc 
disease was changed to 5243, but the criteria remained the 
same, with a maximum 60 percent disability rating.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  
However, the only rating higher than the veteran's current 
rating is 100 percent and that requires unfavorable ankylosis 
of the entire spine.  "Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  There is no indication that this is the 
veteran's situation.

The veteran could get a higher rating under Diagnostic Code 
5243 by combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities.  When evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).   

As for a rating based on lumbar spine range of motion, the 
veteran would, at best, meet the criteria for a 20 percent 
rating under the revised schedule based on her range of 
motion and the presence of muscle spasm.  See 2003 VA 
examination.  VA could also evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).  The RO assigned a 20 percent 
disability rating under Diagnostic Code 8520 for impairment 
of the sciatic nerve.  Higher ratings are available under 
that code for severe paralysis with marked muscular atrophy 
or for complete paralysis with the foot dangling and 
dropping, no active movement possible of the muscles below 
the knee, and flexion of the knee weakened or lost.  The 
veteran does not meet these criteria, however.  The medical 
evidence does show she has mild weakness post-surgery 
(4+/5), with moderate weakness before the 2003 surgery (1-
2/5 in the L5 distribution).  She has decreased sensation of 
the left lower extremity, but she retains ankle reflexes.  
There is no evidence of muscle atrophy.  Therefore, if VA 
were to evaluate the orthopedic and neurologic 
manifestations separately, she would receive, at most, a 40 
percent disability rating.  Clearly, the RO's current method 
of evaluating her disability is to her advantage, since she 
is receiving a combined rate of 70 percent. 

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine would not result in a higher rating 
for the veteran's disability for the reasons discussed in 
detail above.  The only diagnostic codes in effect when she 
filed her claim that provide higher ratings are not 
applicable to her disability, and she does not have 
ankylosis of the spine.  Moreover, regulations concerning 
functional loss are not applicable to increase the rating 
where a disability is rated at the maximum level provided by 
the diagnostic code under which it is rated, as is the 
veteran's situation.  See VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.

Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back condition.  The 
regulations establish disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A.A. 
§ 1155.  The veteran has symptomatology indicative of 
functional loss and painful motion.  Although the Board 
sympathizes with the veteran's difficulties due to her low 
back disorder, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for disc disease is 60 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the lumbar spine, or residuals of fracture of 
vertebra, she simply is not entitled to a schedular 
disability rating higher than 60 percent.  The veteran does 
not meet these criteria, and there is no reasonable doubt on 
this matter that could be resolved in her favor.  The Board 
has considered all potentially applicable diagnostic codes, 
as discussed above.

Extraschedular Rating

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's low 
back disorder has been raised by her statements.  She 
maintains that she is employed in a position that requires a 
certain amount of activity, such as lifting, and that her 
service-connected lumbar spine disorder interferes with her 
ability to perform these tasks.  Furthermore, as discussed 
above, the veteran is receiving the maximum schedular 
evaluation under Diagnostic Codes 5293/5243, yet she asserts 
that she is entitled to an increased rating.  A claim of 
entitlement to an extraschedular evaluation is implicit in 
her claim for an increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.


In this case, the RO expressly considered whether an 
extraschedular rating is appropriate for the veteran's lumbar 
spine condition in the March 2004 statement of the case and 
provided notice to the veteran of the legal requirements for 
an extraschedular rating at that time.  While the Board does 
not have the authority to grant an extraschedular evaluation 
in the first instance, it is not precluded from reviewing an 
RO determination that referral is not warranted and 
confirming that decision.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

The schedular evaluations for back disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a back disorder where specific 
objective criteria are met, such as ankylosis.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; she merely disagrees 
with the assigned evaluation for her level of impairment.  
The veteran has not required any periods of hospitalization, 
except for around the time of her surgery.  She was assigned 
a total disability rating for that time period and during her 
recovery.  There is no indication that she has sought 
outpatient treatment for this condition since the surgery 
three years ago.  She does remain employed.  There is no 
evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.  Her symptoms consist of limitation of 
motion and painful motion, with additional limitation on 
flare-ups, and neurological impairment, and it is exactly 
these symptoms for which she is being compensated.  In other 
words, she does not have any symptoms from her lumbar spine 
disorder that are unusual or are different from those 
contemplated by the schedular criteria. 

While the veteran has asserted that this disability causes 
pain and impairment, such impairment is contemplated in the 
disability rating that has been assigned. Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in August and December 2003.  Those letters 
advised the claimant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters clearly 
informed her that medical evidence was needed showing her 
service-connected disability was worse.  Therefore, she is 
aware of the type of evidence needed in this case.  Since the 
RO denied the claim for an increase, as did the Board, there 
is no potential effective date issue warranting additional 
notice to the veteran.  See Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  The claimant has not alleged 
that VA failed to comply with the notice requirements of the 
VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The claimant was afforded a meaningful opportunity to 
participate effectively in the processing of her claim, and 
has in fact provided additional arguments at every stage.  

The RO's 2003 letters did not specifically tell the claimant 
to provide any relevant evidence in her possession.  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The letters informed her that 
additional information or evidence was needed to support this 
claim, and asked her to send the information or evidence to 
VA.  She did so in June 2004.  In addition, the March 2004 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), as a whole, the Board finds that she was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claim.  Moreover, there is no 
allegation from the claimant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter(s) to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  


The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The veteran submitted some private medical records, 
and she has not authorized the release of any other records 
to VA.  Therefore, there is nothing further that can be done 
on her behalf.  In addition, she was provided a VA 
examination in September 2003.  She was scheduled for further 
examination in 2005, but she did not report and has provided 
no excuse for this.  Thus, all potentially relevant evidence 
available to VA has been obtained, and VA satisfied its 
duties to inform and assist the claimant.  She is not 
prejudiced by the Board considering the merits of the claim 
in this decision.


ORDER

Entitlement to a disability rating greater than 60 percent 
for lumbar fusion, L5-S1, and to a disability rating greater 
than 20 percent for radiculopathy of the left lower extremity 
and foot, to include entitlement to an extraschedular 
evaluation, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


